Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 

Claim Rejections - 35 USC § 112
Claim 10 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 04/29/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 21, and 57 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2005194712 A)
Regarding claim 1, Kobayashi teaches a locking device for a motor vehicle comprising: an actuating lever (3); a lock (2); a Bowden cable (4, 5) which is arranged between the actuating lever and the lock, wherein the lock (2) is configured to be actuated by the actuating lever and the Bowden cable (para. 0022); and a functional unit (10) which is arranged on the Bowden cable and has an electric drive (21), wherein the lock is configured to be actuated by the functional unit (para. 0022), at least in an assisting manner, or an actuation of the lock is configured to be prevented by the functional unit, wherein the functional unit includes at least one deflection unit (41a, 41b) configured to deflect the Bowden cable, wherein the functional unit includes a drive element (26) and a drive (24) configured to activate the at least one deflection unit, wherein the drive is a gear stage connected between the electric drive and the drive element; wherein the at least one deflection unit includes a first deflection unit (41b) connected to a first part (5) of the Bowden cable (connected indirectly through 42) and a second deflection unit (41a) connected to a second part (4) of the Bowden cable, wherein the first deflection unit and the second deflection unit are configured to be activated by the drive element (para. 0032); and wherein the first deflection unit and the second deflection unit are rotatably mounted on a common central axle (O3) and are coupled by a coupling element (41), whereby the second deflection unit (41a) is actuated by rotation of the first deflection unit (41b) via the coupling element (41).
Regarding claim 8, Kobayashi teaches the locking device of claim 1, wherein the drive element (26) is made up of a gear segment.  
Regarding claim 10, Kobayashi teaches the locking device according to claim 1, wherein the functional unit includes a control lever (45), whereby a movement of the at least one deflection unit (41a, 41b) is configured to be at least partially blocked by the control lever (para. 0028).  
Regarding claim 21, Kobayashi teaches the locking device according to claim 1, wherein the first part (5) of the Bowden cable is arranged between an activating lever (3) and the functional unit (10); the second part (4) of the Bowden cable is arranged between the functional unit (10) and the lock (2); and a mechanical connection (42a) is arranged on the first part of the Bowden cable that is configured to be uncoupled from the second part of the Bowden cable (can be uncoupled by disconnecting at the connecting portion 42a) 
Regarding claim 57, Kobayashi teaches a locking device for a motor vehicle comprising: an actuating lever (3); a lock (2); a Bowden cable (4, 5) which is arranged between the actuating lever and the lock, wherein the lock (2) is configured to be actuated by the actuating lever and the Bowden cable (para. 0022); and a functional unit (10) which is arranged on the Bowden cable and has an electric drive (21), wherein the lock is configured to be actuated by the functional unit (para. 0022), at least in an assisting manner, or an actuation of the lock is configured to be prevented by the functional unit, wherein the functional unit includes a first deflection unit (41b) connected to a first part of the Bowden cable (5; connected through 42), a second deflection unit (41a) connected to a second part of the Bowden cable (4), and a drive element (26) operable by the electric drive, wherein the first deflection unit and the second deflection unit are configured to be activated by the drive element (para. 0032), and the first deflection unit and the second deflection unit are rotatable mounted on a common axle (O3) and are coupled by a coupling element (41), whereby the second deflection unit (41a) is actuated by rotation of the first deflection unit (41b) via the coupling element (41).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2005194712 A) in view of Smart (GB 2506350 A).
Regarding claim 18, Kobayashi teaches the locking device according to claim 1, however fails to teach an actuator and an additional actuating medium that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator of the additional actuating medium.  
Smart teaches a similar motor vehicle door handle device comprising an actuator (34) and an additional actuating medium (45) that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator of the additional actuating medium (page 14, line 35 - page 15 line 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Smart with those of Kobayashi to incorporate a haptic feedback to the door handle apparatus of Kobayashi.  Haptic feedback is an effective way to notify a user that that a switch has been activated as identified by Smart (page 14, line 35 - page 15 line 14).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 36, Kobayashi teaches the locking device according to claim 21, however fails to teach an actuator that is connected to the motor vehicle lock via the second part of the Bowden cable and an actuating lever that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator.  
Smart teaches a similar motor vehicle door handle device comprising an actuator (34) that is connected to the motor vehicle lock via the second part of the Bowden cable (page 14, lines 23-26) and an additional actuating lever (45) that works together with the actuator in such a way that a haptic acknowledgement is configured to be captured for an operator (page 14, line 35 - page 15 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Smart with those of Kobayashi to incorporate a haptic feedback to the door handle apparatus of Kobayashi.  Haptic feedback is an effective way to notify a user that that a switch has been activated as identified by Smart (page 14, line 35 - page 15 line 14).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 10, 18, 21, 36 and 57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 19, 22, 37, 43-45, 51, 54 and 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 19 and 37 contain allowable subject matter for disclosing that a switching device is arranged in the functional unit to communicate with the haptic acknowledgement.  Kobayashi does not teach a switching device inside the functional unit and the additional of this would be improper hindsight.  
Claims 22, 43, 51 contain allowable subject matter for disclosing that the uncoupling of the Bowden cable is configured to be performed by the electric drive.  
Claims 43-44, 54 contain allowable subject matter for depending upon an objected base claim.  
Claims 58 and 59 contain allowable subject matter for disclosing that second deflection unit has a contour that actuates the switching device.  The switching device of Kobayashi is not contained within the functional unit and the second deflection unit does not have a contour which activates the switching device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675